TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-94-00299-CV





James B. Sammons, Appellant


v.


Tom Jones Sammons, Sr. and Tom Jones Sammons, Jr., Individually and as 

Trustee of the Bernice Jones Sammons Koy Trust, Appellees





FROM THE DISTRICT COURT OF MCCULLOCH COUNTY, 198TH JUDICIAL DISTRICT

NO. 045A-92, HONORABLE EMIL KARL PROHL, JUDGE PRESIDING





PER CURIAM


	The parties have filed a joint motion to affirm judgment on the merits pursuant to
settlement agreement.  The motion is granted.  Tex. R. App. P. 59(a)(1)(A).
	The judgment of the trial court is affirmed, pursuant to the parties' settlement
agreement.

Before Chief Justice Carroll, Justices Jones and Kidd
Affirmed on Joint Motion
Filed:   February 22, 1995
Do Not Publish